DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 Response to Amendment
The amendment filed 01/06/2022 has been entered. Claims 1-4, 7-11, 14-18 and 20 have been amended. No claims have been cancelled or added. Claims 1-20 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 8-15, filed 01/06/2022  with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Mei et al (LSM-tree Managed Storage for Large-Scale Key-Value Store – NPL Document U). Mei teaches the amended limitations concerning the live and stable data caches as seen in the current rejection below. 

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur et al (US 2014/0188870) in view of Lu et al (US 2016/0378653) and Mei et al (LSM-tree Managed Storage for Large-Scale Key-Value Store – NPL Document U).
Regarding claim 1, Borthakur teaches a computerized method for writing data to a log-structured merge (LSM) tree file system on an object storage platform, the method comprising: receiving, by a processor, write data instructions indicating data for writing to the LSM tree file system (paragraph 0049 - At step 510, multiple levels of data may be generated by using Log Structured Merge Tree (LSM) according to how recently the data have been updated. Upon a write request of a specific data, the LSM database writes the specific data to a new location on an appropriate storage media regardless of whether there is an older version of the specific data in the LSM database); based on the received write data instructions, writing, by the processor, the data to a stable cache, wherein the stable cache is configured as a live data cache to which write data instructions are directed (paragraph 0051 - At step 530, data stored within a particular storage tier may be split into two or more groups according to how frequently and/or recently the data have been accessed. In some embodiments, a particular group of data with a pre-determined range of access frequency (i.e., update or read frequency) may be automatically stored in a corresponding and appropriate data groups. Data with the highest access frequencies are stored in the "hottest" data group while data with the lowest access frequencies are stored in the "coldest" data group); generating, by the processor, a second data cache, wherein the second data cache is configured as a live data cache to which write data instructions are directed (paragraph 0052-0053 - When a particular data in a specific data block is requested, the entire data block is read into memory, step 550. The data block may not only contain the particular data but also other "hot" data); and writing, by the processor, the data in the stable cache to the LSM tree file system, whereby writing the data in the stable cache to the LSM tree file system is performed in parallel with the second data cache receiving write data instructions (Figure 5 530-540 - At step 530, data stored within a particular storage tier may be split into two or more groups according to how frequently and/or recently the data have been accessed and paragraph 0076).
Borthakur does not explicitly teach a second cache based on cloning the stable cache and based on an instruction to transfer data in the live data cache to the LSM tree file system, converting, by the processor, the first data cache from the live data cache to a stable cache to which write data instructions are not directed.
Lu teaches a second cache based on cloning the stable cache (paragraph 0025 - At step 308, file system 200 copies data blocks from write-back cache 204 into physical log 210 maintained in disk based on a state of write-back cache 204).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Borthakur, as seen above to include a second cache based on cloning the stable cache as taught by Lu. It would be advantageous to make the combination to make the system more robust by having a second cache that has can correct any dirty data in the first cache to allow system to continue to operate smoothly as seen in the cited sections of Lu.
Mei teaches based on an instruction to transfer data in the live data cache to the LSM tree file system, converting, by the processor, the first data cache from the live data cache to a stable cache to which write data instructions are not directed (pg 147 - For the version log, the latest base version is used as an separation for live and outdated objects, as shown in Figure 8. A base version is persisted each time when the trim process is performed. We now assume that the version area begins with a legal object, and we will talk about how to identify if the log wraps around later on. In a recovery, LDS scans all the objects in the version log area from the beginning until garbage is encountered (i.e., illegal format or smaller SN value than the latest scanned one), and identifies the latest base version (with the largest SN value) and all its subsequent Δversions that have the same SN value, to recover the version structure and online-map). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Borthakur in view of Lu to include based on an instruction to transfer data in the live data cache to the LSM tree file system, converting, by the processor, the first data cache from the live data cache to a stable cache to which write data instructions are not directed as taught by Mei. It would be advantageous to recover a consistent state from a crash with the logs to prevent data loss as taught by Mei (3.3 Log Write).
Regarding claim 2, Borthakur teaches wherein the stable cache and the second data cache are installed on a client device and the LSM tree file system is installed on a device connected to the client device by a network (paragraph 0027 - A specific user can set up and/or modify a user profile with the one or more webservers and databases 160 through a user device 110 coupled to the network 120. In some embodiments, the specific user can post, add and/or update content on the one or more webservers and databases 160) 
Regarding claim 3, Borthakur does not explicitly teach wherein the stable cache and second data cache include dirty bits associated with data blocks, the dirty bits indicating that associated data blocks are changed in an associated data cache; and wherein generating the second data cache based on cloning the stable cache includes clearing all dirty bits of the second data cache.
	Lu teaches wherein the stable cache and second data cache include dirty bits associated with data blocks, the dirty bits indicating that associated data blocks are changed in an associated data cache (paragraph 0030 -  At step 504, file system 200 determines whether there are too many dirty blocks contained in write-back cache 204. In some embodiments, the determination may be made based on a threshold amount of modified blocks. By way of example, file system 200 may determine that changes to the write-back cache 204 needs to be flushed to the log when 25%-50% of the write-back cache contains dirty blocks, although it should be understood that the threshold value may be configurable, statically and/or dynamically assigned); and wherein generating the second data cache based on cloning the stable cache includes clearing all dirty bits of the second data cache (paragraph 0031 - At step 506, file system 200 flushes all dirty pages in write-back cache 204 into physical log 210. In some embodiments, file system 200 may write a first physical log entry including the modified blocks to the physical log. File system 200 may then write a second physical log entry indicating a commit operation to the physical log).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Borthakur, as seen above to include wherein the stable cache and second data cache include dirty bits associated with data blocks, the dirty bits indicating that associated data blocks are changed in an associated data cache; and wherein generating the second data cache based on cloning the stable cache includes clearing all dirty bits of the second data cache as taught by Lu. It would be advantageous to make the combination to make the system more robust by having a second cache that has can correct any dirty data in the first cache to allow system to continue to operate smoothly as seen in the cited sections of Lu.
Claims 8-10 and 15-17 are rejected using similar reasoning seen in the rejection of claims 1-3 due to reciting similar limitation but directed towards a computer system and non-transitory computer readable storage medium.
Claims 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur et al (US 2014/0188870) in view of Lu et al (US 2016/0378653) and Mei et al (LSM-tree Managed Storage for Large-Scale Key-Value Store – NPL Document U) as applied to claim 1 above, and further in view of Mutalik et al (US 2015/0143063).
Regarding claim 4, Borthakur in view of Lu and Mei does not explicitly teach wherein the stable cache and second data cache include respective sparse files representing a set of data blocks of the LSM tree file system, the respective sparse files including references to cached data blocks; and wherein generating the second data cache based on cloning the stable cache includes copying cached data block references of a sparse file of the stable cache to the second data cache, whereby a sparse file of the second data cache includes references to the same cached data blocks as the sparse file of the stable cache.
Mutalik teaches wherein the stable cache and second data cache include respective sparse files representing a set of data blocks of the LSM tree file system, the respective sparse files including references to cached data blocks (paragraph 0269 - Copying an object from another pool into the CAS uses the software modules described in FIG. 11 to produce a data structure referenced by an object handle as in FIG. 12. The input to the process is (a) a sequence of chunks of data at specified offsets, sized appropriately for making depth-0 handles, and optionally (b) a previous version of the same object. Implicitly, the new object will be identical to the previous version except where the input data is provided and itself differs from the previous version); and wherein generating the second data cache based on cloning the stable cache includes copying cached data block references of a sparse file of the stable cache to the second data cache, whereby a sparse file of the second data cache includes references to the same cached data blocks as the sparse file of the stable cache (paragraph 0270 - If a previous version (b) is provided, then the sequence (a) may be a sparse set of changes from (b). In the case that the object to be copied and is known to differ from a previous object at only a few points, this can greatly reduce the amount of data that needs to be copied in).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Borthakur in view of Lu and Mei, as seen above to include wherein the stable cache and second data cache include respective sparse files representing a set of data blocks of the LSM tree file system, the respective sparse files including references to cached data blocks; and wherein generating the second data cache based on cloning the stable cache includes copying cached data block references of a sparse file of the stable cache to the second data cache, whereby a sparse file of the second data cache includes references to the same cached data blocks as the sparse file of the stable cache as taught by Mutalik. It would be advantageous to make the combination to reduce the amount of data that needs to be copied in, and therefore reduce the computation and i/o activity required as seen in the cited sections of Mutalik.
Claims 11 and 18 are rejected using similar reasoning seen in the rejection of claim 4 due to reciting similar limitation but directed towards a computer system and non-transitory computer readable storage medium.

Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur et al (US 2014/0188870) in view of Lu et al (US 2016/0378653) and Mei et al (LSM-tree Managed Storage for Large-Scale Key-Value Store – NPL Document U) and Mutalik et al (US 2015/0143063) as applied to claim 4 above, and further in view of and Tomlinson et al (US 2020/0117728).
Regarding claim 5, Borthakur in view of Lu and Mei and Mutalik teaches the presence of sparse files but does not explicitly teach further comprising: receiving a write data instruction indicating a data change to be made to a target cached data block, wherein the write data instruction is directed to the second data cache; writing a new data block based on the write data instruction, wherein the new data block is a copy of the target cached data block including the data change; and replacing, in the file of the second data cache, a reference to the target cached data block with a reference to the new data block.
Tomlinson teaches further comprising: receiving a write data instruction indicating a data change to be made to a target cached data block, wherein the write data instruction is directed to the second data cache (paragraph 0061- Referring now to the method 400 of FIG. 4, at operation 405, the processing device of the host system merges the sequence of kvsets to produce a merged kvset that comprises a set of new key blocks that reference a set of existing value blocks of the sequence of kvsets, where the set of new key blocks is generated based on a set of existing key blocks of the sequence of kvsets); writing a new data block based on the write data instruction, wherein the new data block is a copy of the target cached data block including the data change (paragraph 0061 - As noted herein, keys within this set of new key blocks may map (e.g., based on deterministic mapping) to one or more non-leaf nodes of the given node. For some embodiments, the set of new key blocks is generated based on the set of existing key blocks of the sequence of kvsets by copying values (e.g., key values and references to existing values blocks) of the set of existing key blocks to the set of new value blocks); and replacing, in the file of the second data cache, a reference to the target cached data block with a reference to the new data block (paragraph 0061 - thereby resulting in the set of new key blocks comprising the same references to the set of existing value blocks as the set of existing key blocks. Additionally, for some embodiments, all existing value blocks of the sequence of kvsets (which are preserved as-is at operation 410) are moved to the merged kvset).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Borthakur in view of Lu and Mei and Mutalik, as seen above to include receiving a write data instruction indicating a data change to be made to a target cached data block, wherein the write data instruction is directed to the second data cache; writing a new data block based on the write data instruction, wherein the new data block is a copy of the target cached data block including the data change; and replacing, in the file of the second data cache, a reference to the target cached data block with a reference to the new data block as taught by Tomlinson. It would be advantageous to make the combination to ensure the correct data is being referenced and making sure the cache is always up to date with current data to avoid system maintaining out of date data as seen in the cited sections of Tomlinson.
Claims 12 and 19 are rejected using similar reasoning seen in the rejection of claim 5 due to reciting similar limitation but directed towards a computer system and non-transitory computer readable storage medium.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur et al (US 2014/0188870) in view of Lu et al (US 2016/0378653) and Mei et al (LSM-tree Managed Storage for Large-Scale Key-Value Store – NPL Document U)as applied to claim 1 above, and further in view of O’neil et al (The Log-Structured Merge-Tree (IDS filed 01/16/2019 NPL cite no. 16)
Regarding claim 6, Borthakur in view of Lu and Mei does not explicitly teach wherein the instruction to transfer data in the live data cache to the LSM tree file system is based on at least one of an expiration of a data cache interval and a data cache capacity being exceeded by the stable cache.
O’neil teaches wherein the instruction to transfer data in the live data cache to the LSM tree file system is based on at least one of an expiration of a data cache interval and a data cache capacity being exceeded by the stable cache (page 2-3, The Five Minute Rule – shows that a data expires after a time interval and a capacity being satisfied)..
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Borthakur in view of Lu and Mei, as seen above to include wherein the instruction to transfer data in the live data cache to the LSM tree file system is based on at least one of an expiration of a data cache interval and a data cache capacity being exceeded by the stable cache as taught by Tomlinson. It would be advantageous to make the combination to ensure the correct data is being referenced and making sure the cache is always up to date with current data to avoid system maintaining out of date data as seen in the cited sections of O’neil.
Claims 13 is rejected using similar reasoning seen in the rejection of claim 6 due to reciting similar limitation but directed towards a computer system.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur et al (US 2014/0188870) in view of Lu et al (US 2016/0378653) and Mei et al (LSM-tree Managed Storage for Large-Scale Key-Value Store – NPL Document U) as applied to claim 1 above, and further in view of Talagala et al (US 2017/0270041).
Regarding claim 7, Borthakur in view of Lu and Mei does not explicitly teach wherein converting the first data cache from the live data cache to the stable cache comprises one or more of: renaming the first data cache and setting a flag associated with the first data cache indicating that the first data cache is stable further comprising: based on completion of writing the data in the stable cache to the LSM tree file system, deleting the stable cache.
Mei teaches wherein converting the first data cache from the live data cache to the stable cache comprises one or more of: renaming the first data cache and setting a flag associated with the first data cache indicating that the first data cache is stable (pg 147 - For the version log, the latest base version is used as an separation for live and outdated objects, as shown in Figure 8. A base version is persisted each time when the trim process is performed. We now assume that the version area begins with a legal object, and we will talk about how to identify if the log wraps around later on. In a recovery, LDS scans all the objects in the version log area from the beginning until garbage is encountered (i.e., illegal format or smaller SN value than the latest scanned one), and identifies the latest base version (with the largest SN value) and all its subsequent Δversions that have the same SN value, to recover the version structure and online-map). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Borthakur in view of Lu to include wherein converting the first data cache from the live data cache to the stable cache comprises one or more of: renaming the first data cache and setting a flag associated with the first data cache indicating that the first data cache is stable as taught by Mei It would be advantageous to recover a consistent state from a crash with the logs to prevent data loss as taught by Mei (3.3 Log Write).
Talagala teaches based on completion of writing the data in the stable cache to the LSM tree file system, deleting the stable cache (Fig 8, 806 – Flush data not in NVM).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Borthakur in view of Lu and Mei, as seen above to include based on completion of writing the data in the stable cache to the LSM tree file system, deleting the stable cache as taught by Tomlinson. It would be advantageous to make the combination to save memory by only keeping the most up to date data in the system as seen in the cited sections Talagala.
Claim 14 is rejected using similar reasoning seen in the rejection of claim 7 due to reciting similar limitation but directed towards a computer system.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur et al (US 2014/0188870) in view of Lu et al (US 2016/0378653) and Mei et al (LSM-tree Managed Storage for Large-Scale Key-Value Store – NPL Document U) as applied to claim 1 above, and further in view of Bonnet et al (US 2017/0249257).
Regarding claim 20, Borthakur in view of Lu and Mei does not explicitly teach writing the data in the stable cache to the LSM tree file system includes transforming data in the stable cache into sorted data tables and appending the sorted data tables to the LSM tree file system.
Bonnet teaches writing the data in the stable cache to the LSM tree file system includes transforming data in the stable cache into sorted data tables and appending the sorted data tables to the LSM tree file system ([0109] - Section 5.1 describes how mapping entries are updated and inserted into the cache. When updated entries are evicted from the cache, they are inserted into the LSM tree's buffer. This buffer is eventually flushed to flash, at which point a merge operation may be triggered, as described in Section 5.2. Lookups into the LSM tree are described in Sections 5.3 and 5.4. In Section 5.5, we describe how synchronization operations are used to report invalid pages to the garbage-collection module, [0113], [0149]).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Borthakur in view of Lu and Mei, as seen above to include writing the data in the stable cache to the LSM tree file system includes transforming data in the stable cache into sorted data tables and appending the sorted data tables to the LSM tree file system as taught byBonnet. It would be advantageous to make the combination to solve the issues of more pressure on the cache, and more flash writes needed to synchronize the cache's contents with the flash-resident mapping as taught by Bonnet ([0008]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166